UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4051


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDRE VALENTINO PIERRE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:13-cr-00334-FDW-1)


Submitted:   July 20, 2015                 Decided:   July 24, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Valentino Pierre pled guilty to bank robbery, 18 U.S.C.

§ 2113(a) (2012), and was sentenced to 151 months in prison.                He

now appeals.      His attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating that there are no meritorious issues for appeal.                Pierre

was advised of his right to file a pro se supplemental brief but

has not filed such a brief.        We affirm.

       Our review of the transcript of the Fed. R. Crim. P. 11

proceeding discloses that the district court fully complied with

the Rule.      Pierre admitted his guilt and acknowledged that the

Factual Basis offered in support of the plea was correct. Finally,

the record establishes that the plea was knowingly and voluntarily

entered.

       Pierre’s correctly calculated Guidelines range was 151-188

months.      At sentencing, counsel asked for a sentence below this

range. As counsel acknowledges in the Anders brief, the sentencing

transcript refutes Pierre’s present claim that the district court

did    not   address   counsel’s   arguments    in   favor   of   a   downward

variance.      Although the court specifically rejected the request

for a variance, the court found that a sentence at the low end of

Pierre’s Guidelines range was appropriate. We accord a presumption

of    reasonableness   to   Pierre’s   within-Guidelines     sentence,     see

United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008), and

                                       2
find that Pierre failed to rebut this presumption.      See United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious grounds for appeal.   We

therefore affirm.   This court requires that counsel inform Pierre,

in writing, of his right to petition the Supreme Court of the

United States for further review.      If Pierre requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy of the motion was served on Pierre.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                 3